Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 has been considered by the examiner.

Response to Amendment
Applicant’s amendment including amended claims filed on 09/13/2021 has been entered by the examiner.
Claims 1-44 have been examined.
The claim rejections under 35 U.S.C. 112(b) are withdrawn.
The claim rejections under 35 U.S.C. 103 are withdrawn.

Response to Arguments
Applicant's arguments filed on 09/13/2021 for claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
The applicant contends that the claims are not directed to an abstract idea or mathematical concept, but rather to the technological improvements in rate-matching associated with polar codes, which lead to improvements in the functioning of a computer (e.g., an encoding device, such as a user equipment).
Further, even if the claims were directed to an abstract idea (which Applicant does not concede), Applicant submits that the additional features of claim 1 include sufficient inventive concept to transform the alleged abstract idea of claim 1 into patent eligible subject matter. For example, claim 1 recites the feature of "determining a size of a circular buffer for storing the 
Claims 12, 23, and 34 recite similar features as claim 1. As such, the arguments presented above with respect to claim 1 also apply to claims 12, 23, and 34. 
Accordingly, for at least the reasons presented above, Applicant submits that claims 1, 12, 23, and 34, as well as their respective dependent claims, are directed to patent-eligible subject matter, and respectfully requests withdrawal of these rejections.
The examiner respectfully disagrees and would like to point out that claim 1 is directed to a process, however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application.
“Determining a size of a circular buffer for storing the encoded stream of bits…a number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer” and “transmission.”

The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170 and “data transmission” on page 269.
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.
Independent claims 12, 23, and 34 recite similar features as claim 1. As such, the arguments presented above with respect to claim 1 also apply to claims 12, 23, and 34. 
Accordingly, for at least the reasons presented above, claims 1, 12, 23, and 34, as well as their respective dependent claims, are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim Objections
Claims 28-29 are objected to because of the following informalities:
In line 2 of claim 28, “the wireless communication device to the repeat” should be corrected to -- the wireless communication device to [[the]] repeat--.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 1, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “encoding a stream of bits using a polar code”, “determining a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K”, “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits E.”
The claimed “encoding a stream of bits using a polar code” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “determining a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits E” is shown as a mathematical concept in paragraph [0008] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining a size of a circular buffer for storing the encoded stream of bits…a number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer” and “transmission.”

The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170 and “data transmission” on page 269.
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.



Claim 2 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 2, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits E, is less than the mother code size, N.”
The claimed “performing rating-matching on stored encoded stream of bits comprises puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N” is shown as a mathematical concept in paragraph [0092] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncturing…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.

The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 3 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 3, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The puncturing is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.

The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 4 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 4, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E ones followed by N-E zeros”, “performing one of: puncturing bits in a location of the N-FE zeros; or puncturing bits in locations according to a bit- reversal of the vector.”
The claimed “generating a vector of E ones followed by N-E zeros” is shown as a mathematical concept in paragraph [0101] of the specification.
The claimed “performing one of: puncturing bits in a location of the N-E zeros; or puncturing bits in locations according to a bit-reversal of the vector” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncturing bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to 
The claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 5 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 5, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N.”
The claimed “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N” is shown as a mathematical concept in paragraph [100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Repeating…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere 
The claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 5 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 6 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 6, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed ““the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The repeating is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere 
The claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 6 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 7 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 7, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit- reversal of the vector.”
The claimed “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit- reversal of the vector” is shown as a mathematical concept in paragraph [0102] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 7 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 8 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 8, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the minimum supported code rate is one of 1/6 or 1/8.”
The claimed “the minimum supported code rate is one of 1/6 or 1/8” is shown as a mathematical concept in paragraph [0096] of the specification.
The claim 8 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 8 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.



Claim 9 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 9, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “determining a parameter, NM , where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image1.png
    138
    417
    media_image1.png
    Greyscale

”
The claimed “determining a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image1.png
    138
    417
    media_image1.png
    Greyscale

” is shown as a mathematical concept in paragraphs [0097] and [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining…the number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses 
The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 9 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 10 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 10, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the mother code size N = min(N1, N2).”
The claimed “the mother code size N = min(N1, N2)”  is shown as a mathematical concept in paragraph [0099] of the specification.
The claim 10 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 10 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 10 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 11 is directed to a process (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 11, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “                 

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
”
The claimed “            

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
“is shown as a mathematical concept in paragraph [0098] of the specification.
The claim 11 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 11 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 11 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 12 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 12, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “encoding a stream of bits using a polar code”, “determining a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K”, “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E.”

The claimed “determining a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E” is shown as a mathematical concept in paragraph [0008] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “a non-transitory computer-readable medium”, “processor”, “determining a size of a circular buffer for storing the encoded stream of bits…a number of coded bits for transmission” are implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
                The claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than a recitation of generic computer system components (a non-transitory computer-readable medium and a processor), “a circular buffer” and “transmission.” See also the discussion of a “known” computing environment for implementation, a processor and a memory in of the instant specification (see paragraph [0071]).
The claimed limitation elements “a non-transitory computer-readable medium”, “a processor”,
“a circular buffer” and “transmission” are well known in the art. 

Viewed as a whole, these additional element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 12 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 13 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 13, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N.”
The claimed “puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N” is shown as a mathematical concept in paragraph [0092]             of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncturing …number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.

The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 13 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 14 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 14, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The puncturing is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.

The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 14 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 15 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 15, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E ones followed by N-E zeros”, “performing one of: puncturing bits in a location of the N-FE zeros; or puncturing bits in locations according to a bit- reversal of the vector.”
The claimed “generating a vector of E ones followed by N-E zeros” is shown as a mathematical concept in paragraph [0101] of the specification.
The claimed “performing one of: puncturing bits in a location of the N-E zeros; or puncturing bits in locations according to a bit-reversal of the vector” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 15 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 16 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 16, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N.”
The claimed “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N” is shown as a mathematical concept in paragraph [100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 16 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 17 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 17, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed ““the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.

The claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 17 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 18 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 18, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit-reversal of the vector.”
The claimed “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit- 
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Repeating bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 18 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 19 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 19, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the minimum supported code rate is one of 1/6 or 1/8.”
The claimed “the minimum supported code rate is one of 1/6 or 1/8” is shown as a mathematical concept in paragraph [0096] of the specification.

The claim 19 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 19 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 20 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 20, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “determining a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image3.png
    143
    398
    media_image3.png
    Greyscale


”
The claimed “determining a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image3.png
    143
    398
    media_image3.png
    Greyscale

” is shown as a mathematical concept in paragraph [0097] and [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining a parameter…the number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 20 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 21 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 21, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the mother code size N = min(N1, N2).”
The claimed “the mother code size N = min(N1, N2)”  is shown as a mathematical concept in paragraph [0099] of the specification.
The claim 21 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 21 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 21 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 22 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 22, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “                 

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
”
The claimed “            

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
“is shown as a mathematical concept in paragraph [0098] of the specification.

The claim 22 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 22 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 23 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 23, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “encode a stream of bits using a polar code”, “determine a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K”, “perform rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E.”
The claimed “encode a stream of bits using a polar code” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “determine a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “perform rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E” is shown as a mathematical concept in paragraph [0008] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2. The elements “a memory”, “a processor”, “data communication”, “a wireless communication device”, “determining a size of a circular buffer for storing the encoded stream of bits”, “a number of 
                The claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than a recitation of generic computer system components (a memory and a processor), “data communication”, “a wireless communication device”, “a circular buffer” and “transmission.” See also the discussion of a “known” computing environment for implementation, a processor and a memory in of the instant specification (see paragraph [0071]).
The claimed limitation elements “a memory”, “a processor”, “data communication”, “a wireless communication device”, “a circular buffer” and “transmission” are well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, Published December 2000 mentions “memory” on page 684, “processor (computers)” on page 872, “data communications” on page 269,  “mobile communication system” on page 699, “circular array” on page 170 and “data transmission” on page 269.
Viewed as a whole, these additional element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 23 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 24 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
E, is less than the mother code size, N.”
The claimed “to puncture a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N” is shown as a mathematical concept in paragraph [0092] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“To puncture…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 24 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 25 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 25, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “to puncture the first number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed “to puncture the first number of stored encoded bits according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“To puncture…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 25 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 25 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 26 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 26, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generate a vector of E ones followed by N-E zeros”, “perform one of: puncture bits in a location of the N-FE zeros; or puncture bits in locations according to a bit- reversal of the vector.”
The claimed “generate a vector of E ones followed by N-E zeros” is shown as a mathematical concept in paragraph [0101] of the specification.
The claimed “perform one of: puncture bits in a location of the N-E zeros; or puncture bits in locations according to a bit-reversal of the vector” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncture bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 26 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the 

Claim 27 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 27, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N.”
The claimed “to repeat a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N” is shown as a mathematical concept in paragraph [100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“To repeat…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 27 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the 

Claim 28 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 28, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “to repeat the second number of stored encoded bits according to a defined pattern starting at a location of mother code size, N and proceeding in a counter-clockwise fashion.”
The claimed “to repeat the second number of stored encoded bits according to a defined pattern starting at a location of mother code size, N and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“To repeat…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 28 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.


Claim 29 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 29, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “to generate a vector of E-N ones followed by 2N-E zeros; and to perform one of: repeat bits in the location of the E-N ones; or repeat bits in locations according to a bit-reversal of the vector.”
The claimed “to generate a vector of E-N ones followed by 2N-E zeros; and perform one of: repeat bits in the location of the E-N ones; or repeat bits in locations according to a bit- reversal of the vector” is shown as a mathematical concept in paragraph [0102] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Repeat bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 29 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 

Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 29 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 30 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 30, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the minimum supported code rate is one of 1/6 or 1/8.”
The claimed “the minimum supported code rate is one of 1/6 or 1/8” is shown as a mathematical concept in paragraph [0096] of the specification.
The claim 30 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 30 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 30 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 31 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
M, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image4.png
    152
    455
    media_image4.png
    Greyscale

“
The claimed “determine a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and

    PNG
    media_image4.png
    152
    455
    media_image4.png
    Greyscale

“ is shown as a mathematical concept in paragraphs [0097] and [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determine…the number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 31 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”

The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 31 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 32 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 32, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the mother code size N = min(N1, N2).”
The claimed “the mother code size N = min(N1, N2)”  is shown as a mathematical concept in paragraph [0099] of the specification.
The claim 32 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 32 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 32 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 33 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
”
The claimed “            

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
“is shown as a mathematical concept in paragraph [0098] of the specification.
The claim 33 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 33 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 33 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 34 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing independent claim 34, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “encoding a stream of bits using a polar code”, “determining a size…based, at least in part, on a minimum supported code rate, Rmin, and a number of information bits, K”, “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E.”
The claimed “encoding a stream of bits using a polar code” is shown as a mathematical concept in paragraph [0008] of the specification.
Rmin, and a number of information bits, K” is shown as a mathematical concept in paragraph [0008] of the specification.
The claimed “performing rate-matching on a stored encoded stream of bits based, at least in part, on a mother code size, N, and a number of coded bits, E” is shown as a mathematical concept in paragraph [0008] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining a size of a circular buffer for storing the encoded stream of bits…a number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 34 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer” and “transmission.”
The claimed limitation elements “a circular buffer” and “transmission” are well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170 and “data transmission” on page 269.
Viewed as a whole, these additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 34 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 35 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 35, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N.”
The claimed “puncturing a first number of stored encoded bits if number of coded bits, E, is less than the mother code size, N” is shown as a mathematical concept in paragraph [0092]             of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncturing…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 35 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 35 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 36 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 36, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed “the puncturing is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The puncturing is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 36 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 36 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 37 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 37, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E ones followed by N-E zeros”, “performing one of: puncturing bits in a location of the N-FE zeros; or puncturing bits in locations according to a bit- reversal of the vector.”
The claimed “generating a vector of E ones followed by N-E zeros” is shown as a mathematical concept in paragraph [0101] of the specification.
The claimed “performing one of: puncturing bits in a location of the N-E zeros; or puncturing bits in locations according to a bit-reversal of the vector” is shown as a mathematical concept in paragraph [0101] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Puncturing bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 37 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 37 is 

Claim 38 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 38, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N.”
The claimed “repeating a second number of stored encoded bits if the number of coded bits, E is greater than the mother code size, N” is shown as a mathematical concept in paragraph [100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Repeating…number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 38 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “data transmission” on page 269.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 38 is 

Claim 39 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 39, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion.”
The claimed ““the repeating is performed according to a defined pattern starting at a location of mother code size, N, and proceeding in a counter-clockwise fashion” is shown as a mathematical concept in paragraph [0100] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The repeating is performed…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 39 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.
Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 39 is 

Claim 40 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 40, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit- reversal of the vector.”
The claimed “generating a vector of E-N ones followed by 2N-E zeros; and performing one of: repeating bits in the location of the E-N ones; or repeating bits in locations according to a bit- reversal of the vector” is shown as a mathematical concept in paragraph [0102] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“The repeating bits…in the circular buffer” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 40 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “a circular buffer.”
The claimed limitation element “a circular buffer” well known in the art. 
The IEEE 100 the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, published December 2000 mentions “circular array” on page 170.


Claim 41 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 41, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the minimum supported code rate is one of 1/6 or 1/8.”
The claimed “the minimum supported code rate is one of 1/6 or 1/8” is shown as a mathematical concept in paragraph [0096] of the specification.
The claim 41 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 41 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 41 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 42 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 42, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “determining a parameter, NM, where NM is the minimum power of 2 1, according to:

    PNG
    media_image5.png
    132
    405
    media_image5.png
    Greyscale
”
The claimed “
“determining a parameter, NM, where NM is the minimum power of 2 which is not less than the number of coded bits, E; and determining a parameter, N1, according to:

    PNG
    media_image5.png
    132
    405
    media_image5.png
    Greyscale
” is shown as a mathematical concept in paragraphs [0097] and [0098] of the specification.
This judicial exception is not integrated into a practical application under Step 2A Prong 2.
“Determining…the number of coded bits for transmission” is implementing the abstract idea identified above, where adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, is not indicative of integration into a practical application.
The claim 42 does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) because other than the abstract idea per se, the claim includes no more than “transmission.”
The claimed limitation element “transmission” is well known in the art. 

Viewed as a whole, this additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, claim 42 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Claim 43 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In analyzing claim 43, the claim recites mathematical concepts under Step 2A, Prong 1, according to the limitations “the mother code size N = min(N1, N2).”
The claimed “the mother code size N = min(N1, N2)”  is shown as a mathematical concept in paragraph [0099] of the specification.
The claim 43 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 43 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 43 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.

Claim 44 is directed to a device or machine (step 1), however it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
”
The claimed “            

    PNG
    media_image2.png
    38
    146
    media_image2.png
    Greyscale
“is shown as a mathematical concept in paragraph [0098] of the specification.
The claim 44 does not recite additional elements that integrate the judicial exception into a practical application for the purpose of analysis under Step 2A, Prong 2.
The claim 44 does not recite additional elements that amount to significantly more than the judicial exception for the purpose of analysis under Step 2B.
Therefore, claim 44 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter in the form of an abstract idea without significantly more.


Examiner’s Note:

As per claim 1, the prior arts do not teach encoding a stream of bits using a polar code; determining a size of a circular buffer for storing the encoded stream of bits based, at least in part, on a minimum supported code rate (Rmin) and a number of information bits (K).
Claims 2-11 are dependent claims upon claim 1.

As per claim 12, the prior arts do not teach encoding a stream of bits using a polar code; determining a size of a circular buffer for storing the encoded stream of bits based, at least in part, on a minimum supported code rate (Rmin) and a number of information bits (K).


As per claim 23, the prior arts do not teach to encode a stream of bits using a polar code; determine a size of a circular buffer for storing the encoded stream of bits based, at least in part, on a minimum supported code rate (Rmin) and a number of information bits (K).
Claims 24-33 are dependent claims upon claim 23.

As per claim 34, the prior arts do not teach means for encoding a stream of bits using a polar code; means for determining a size of a circular buffer for storing the encoded stream of bits based, at least in part, on a minimum supported code rate (Rmin) and a number of information bits (K).
Claims 35-44 are dependent claims upon claim 34.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vardy et al. (US 20140019820 A1, publication date: January 16, 2014) disclose a method of decoding data encoded with a polar code and devices that encode data with a polar code. A received word of polar encoded data is decoded following several distinct decoding paths to generate a list of codeword candidates. The decoding paths are successively duplicated and selectively pruned to generate a list of potential decoding paths. A single decoding path among the list of potential decoding paths is selected as the output and a single candidate codeword is thereby identified. In another preferred embodiment, the polar encoded data includes redundancy values in its unfrozen bits. The redundancy values aid the selection of the single decoding path. A preferred device of the invention is a cellular network device, (e.g., a handset) that conducts decoding in accordance with the methods of the invention (abstract).



HUANG et al. (US 20160294418 A1, publication date: October 6, 2016) disclose that a method for increasing coding reliability includes generating a generator matrix for an extended polar code including a standard polar code part and an additional frozen part. The standard polar code part has N bit-channels, including K information bit-channels and N-K frozen bit-channels. The additional frozen part has q additional frozen bit-channels. Among the K information bit-channels, q information bit-channels are re-polarized using the q additional frozen bit-channels. The method further includes receiving an input vector including K information bits and N+q-K frozen bits, and transforming, using the generator matrix, the input vector to an output vector including N+q encoded bits. The K information bits are allocated to the K information bit-channels, and the N+q-K frozen bits are allocated to the N-K frozen bit-channels and the q additional frozen bit-channels (abstract).

Hassani et al. (Universal polar codes, IEEE, Conference Paper, PP 1451-1455, Year: 2014) disclose that polar codes, invented by Arikan in 2009, are known to achieve the capacity of any binary-input memoryless output-symmetric channel. Further, both the encoding and the decoding can be accomplished in O(N log(N)) real operations, where N is the blocklength. One of the few drawbacks of the original polar code construction is that it is not universal. This means that the code has to be tailored to the channel if we want to transmit close to capacity. .







Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111